Name: Commission Regulation (EC) No 1799/95 of 25 July 1995 amending Regulation (EC) No 2715/94 laying down specific rules on compensatory payments for certain irrigated arable crops
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  agricultural policy;  Europe;  plant product;  cultivation of agricultural land
 Date Published: nan

 No L 174/22 | EN | Official Journal of the European Communities 26. 7. 95 COMMISSION REGULATION (EC) No 1799/95 of 25 July 1995 amending Regulation (EC) No 2715/94 laying down specific rules on compensatory payments for certain irrigated arable crops THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Commission Regulation (EC) No 1 664/95 (2), and in parti ­ cular Article 12 thereof, Whereas the French regionalization plan established in conformity to Article 3 of Regulation (EEC) No 1765/92 for application from the 1995/96 marketing year, limits eligibility for 'irrigated' compensatory payments to a single oil seed crop, namely soya ; whereas it is therefore necessary to fix a specific ceiling for that crop and to amend Commission Regulation (EC) No 2715/94 (3); whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EC) No 2715/94, the table under the heading 'France' is hereby replaced by the table in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable from the 1995/96 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 158, 8 . 7. 1995, p. 13 . (3) OJ No L 288 , 9. 11 . 1994, p. 11 . 26. 7. 95 | EN | Official Journal of the European Communities No L 174/23 ANNEX FRANCE (in hectares) Irrigated soya ceiling Zone I 17 000 Zone II 78 000